DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2020 & 3/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
The drawings are objected to because: 
Fig. 2 the axis should be labeled with terms indicating what is being measured on each axis and with the units in which those measurements are recorded (e.g. acceleration(m/s2) vs time (s)).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application. 


Specification
The abstract of the disclosure is objected to because:
"The method analyzes an item of information, which is provided by an acceleration sensor, about an acceleration profile of the vehicle."  is awkward.  Perhaps something like "The method analyzes an acceleration profile of the vehicle where the acceleration is determined by an accelerometer."  
Correction is required.  See MPEP § 608.01(b). 

The disclosure is objected to because of the following informalities: 
para 0009 line 4-line 7: It would be clearer and simpler to say "the acceleration profile may have an information item about the acceleration of the vehicle in three or fewer different spatial directions".  
para 0010 line 5: "the sensor which comprises the acceleration profile..." should be "the sensor which creates the acceleration profile..."
para 0012 line 8: "has a speed of less than 30km/h, 18km/h..." would be simpler as "has a speed less than 30km/h or the like..."
para 0015 line 6-7: "if rigid areas no longer have a uniform extent from one surface to a center point of the vehicle..." should probably be "if rigid areas no longer have the initial extent from one surface to a center point of the vehicle...".  
para 0018 line 2-5: should be something to the effect of "determination of the information about the mass of the collision partner is based on a comparison of the dimensions of the collision partner with corresponding dimensions in a database".  
para 0035 line 9: "...the vehicle in at least two or three different spatial directions..." is contrary to para 0009 where the possibility of one spatial dimension was mentioned.  
para 0050 line 11: v1 & v2 are not defined but if they represent the velocities of the two cars the difference in velocities (delta v) would be v1-v2.  
para 0054 line 7: E.  
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a control unit operatively configured to execute processing to..." in claim 32
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  


Claim(s) 15-19, 27, & 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi et al. (US 7406376 B2) "Passive Safety System and Determination Device". 

Regarding claim 15 Higuchi teaches a method for determining damage which occurs to a vehicle in an event of an accident between the vehicle and a collision partner (column 3 lines 57-63: determines damage based on plastic and elastic deformation pulses), the method comprising: analyzing information about an acceleration profile (Fig. 1 shows an acceleration waveform) of the vehicle which is made available by an acceleration sensor (column 4 line 33-34: ‘a floor G sensor 21’), wherein whether the acceleration profile has at least one sudden change is determined (column 3 lines 57-60: waveforms/profiles have pulses/changes); and generating an output signal which comprises information about damage which has occurred to the vehicle during the accident (Fig. 9 severity determination section 202d, column 8 lines 10-14: a severity determination section sends a signal comprising information about the damage from the accident), on the basis of a number of sudden changes which are detected during the analyzing of the acceleration profile (column 5 lines 5-9: severity determination unit can evaluate multiple peaks/changes).

Regarding claim 16 Higuchi teaches the method according to claim 15, wherein the output signal comprises information about rigid areas of the vehicle which are affected by the accident (column 3 lines 59-63: information about the plastic deformation is information about rigid areas of the vehicle), and the information about the affected rigid areas is determined on the basis of a number of sudden changes which are determined in the analysis of the acceleration profile (column 7 lines 30-31: plastic deformation pulse (which contains information about the affected rigid areas) is sent to the severity determination section).  

Regarding claim 17 Higuchi teaches the method according to claim 15, wherein the acceleration profile comprises information about the acceleration of a center of gravity of the vehicle (column 8 lines 51-56: the acceleration sensor is attached to the car and away from the sections that are deformed, therefore it measures the acceleration of the center of mass of the car).  

Regarding claim 18 Higuchi teaches the method according to claim 15, further comprising: receiving a time signal which comprises information about a time period for which the acceleration profile is to be analyzed (column 5 lines 11-19: when a plastic pulse is detected a time interval is selected which contains the acceleration waveform/profile which is then to be analyzed by the elastic deformation pulse detection section).  

Regarding claim 19 Higuchi teaches the method according to claim 18, further comprising: receiving a detection signal which comprises information about detection of an accident of the vehicle (column 7 lines 40-48: actuation signal indicates that the system has detected an accident ), wherein the analyzing of the acceleration profile is carried out on the basis of the reception of the detection signal (Fig. 9 collision is determined to have happened by ‘collision determination 202a’ and further analysis of the waveform is done by ‘severity determination 202d’).  



Regarding claim 27 Higuchi teaches the method according to claim 15, further comprising: receiving a detection signal which comprises information about detection of an accident of the vehicle, wherein the analyzing of the acceleration profile is carried out on the basis of the reception of the detection signal (Fig. 1 shows an acceleration waveform).  

.  






Regarding claim 32 Higuchi teaches a vehicle, comprising: a control unit operatively configured to execute processing (column 4 lines 29-35: there is a ‘control unit (ECU) 2’) to: analyze information about an acceleration profile (Fig. 1 shows an acceleration waveform) of the vehicle which is made available by an acceleration sensor (column 4 line 33-34: ‘a floor G sensor 21’), wherein whether the acceleration profile has at least one sudden change is determined (column 1 lines 65-67: the acceleration profile shows a change where the elastic deformation pulse starts); generate an output signal which comprises information about damage which has occurred to the vehicle during the accident (Fig. 9 severity determination section 202d, column 8 lines 10-14: a severity determination section sends a signal comprising information about the damage from the accident), on the basis of a number of sudden changes which are detected during the analyzing of the acceleration profile (column 5 lines 5-9: severity determination unit can evaluate multiple peaks/changes).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claim 20, 21, 28, 29, & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 7406376 B2) "Passive Safety System and Determination Device" in view of Breed (US 20030176959 A1) "Vehicle Part Control System Including Electronic Sensors".  

Regarding claim 20 Higuchi teaches the method according to claim 19, further comprising: generating an impact signal which comprises information about a severity of an impact of the accident between the vehicle and the collision partner (column 3 lines 11-13: speed is used to determine severity and based on that determination a signal is sent to activate an airbag), wherein the impact signal is generated on the basis of information about an overall mass of the vehicle (impact signal is based on the acceleration waveform and since F=ma and m is a characteristic of the vehicle (and incorporated into the calibration of the system) it follows that F and a are interchangeable).  
Higuchi does not teach wherein information about a mass of the collision partner and information about, in each case, an initial speed of the vehicle and of the collision partner.  
Breed does teach information about a mass of the collision partner and information about, in each case, an initial speed of the vehicle and of the collision partner (para 0167: system can recognize other vehicles run pattern recognition algorithms which would then identify the other vehicle which would then provide information on the other vehicles mass).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi with the teachings of Breed.  One would add to the energy  determination method of the driver’s car (as taught by Higuchi) the recognition functionality (of other vehicles) taught by Breed.  The total energy dissipated in the crash is                          
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    m
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                ⃑
                                            
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , so to determine the damage done to the vehicle information about the masses and the velocities of both vehicles would be necessary.  

Regarding claim 21 Higuchi in view of Breed teaches the method according to claim 20.  
Higuchi does not explicitly teach further comprising: generating an impact point signal which comprises information about a position and/or the magnitude of an impact point between the vehicle and the collision partner on the vehicle.  
Breed does teach further comprising: generating an impact point signal which comprises information about a position and/or the magnitude of an impact point between the vehicle and the collision partner on the vehicle (para 0313: the point of impact can be determined with or without site specific sensors by taking into account the characteristics of the impact point/ crush zone because the deceleration is less if the crush zone takes less force to be crushed).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi with the teachings of Breed.  One would have added the damage location detecting ability of Breed to the overall accident detection method of Higuchi.  The total damage of the vehicle would include information about which components of the vehicle had been damaged and this would be necessary to determine potential crash scenarios as well as to determine which components had been damaged.  

Regarding claim 28 Higuchi teaches the method according to claim 15, further comprising: generating an impact signal which comprises information about a severity of an impact of the accident between the vehicle and the collision partner (column 3 lines 11-13: speed is used to determine severity and based on that determination a signal is sent to activate an airbag), wherein the impact signal is generated on the basis of information about an overall mass of the vehicle (impact signal is based on the acceleration waveform and since F=ma and m is a characteristic of the vehicle (and incorporated into the calibration of the system) it follows that F and a are interchangeable).  
Higuchi does not teach information about a mass of the collision partner and information about, in each case, an initial speed of the vehicle and of the collision partner.  
Breed does teach information about a mass of the collision partner and information about, in each case, an initial speed of the vehicle and of the collision partner (para 0167: system can recognize other vehicles run pattern recognition algorithms which would then identify the other vehicle which would then provide information on the other vehicles mass).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi with the teachings of Breed.  One would add to the energy  determination method of the driver’s car (as taught by Higuchi) the recognition functionality (of other vehicles) taught by Breed.  The total energy dissipated in the crash is                          
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            2
                                        
                                    
                                    m
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                ⃑
                                            
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , so to determine the damage done to the vehicle information about the masses and the velocities of both vehicles would be necessary.  

Regarding claim 29 Higuchi in view of Breed teaches the method according to claim 15.  
Higuchi does not explicitly teach further comprising: generating an impact point signal which comprises information about a position and/or the magnitude of an impact point between the vehicle and the collision partner on the vehicle.  
Breed does teach further comprising: generating an impact point signal which comprises information about a position and/or the magnitude of an impact point between the vehicle and the collision partner on the vehicle (para 0313: the point of impact can be determined with or without site specific sensors by taking into account the characteristics of the impact point/ crush zone because the deceleration is less if the crush zone takes less force to be crushed).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi with the teachings of Breed.  One would have added the damage location detecting ability of Breed to the overall accident detection method of Higuchi.  The total damage of the vehicle would include information about which components of the vehicle had been damaged and this would be necessary to determine potential crash scenarios as well as to determine which components had been damaged.  

Regarding claim 31 Higuchi teaches the method according to claim 15. 
Higuchi does not teach further comprising a machine learning method.  
Breed does teach further comprising a machine learning method (para 0051: Breed teaches using a neural network).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi with the teachings of Breed. One would combine the crash detection system of Higuchi with the signal recognition and pattern matching of Breed. The motivation would have been to more accurately determine the pattern of  damage a vehicle would get as a result of an accident.  


Claim 22-26, & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (US 7406376 B2) "Passive Safety System and Determination Device" in view of Breed (US 20030176959 A1) "Vehicle Part Control System Including Electronic Sensors" in further view of  Azarkevitch et al. (DE 10354035 A1) "Car Safety System Incorporates Optical Detectors for Objects in Areas of Car which Feed Signals to Computer Which Calculates Size and Mass of Object and Activates Brakes or Airbag".  


Regarding claim 22 Higuchi in view of Breed teaches the method according to claim 21.  
Neither Higuchi nor Breed teach further comprising: generating a vehicle mass signal which comprises information about the overall mass of the vehicle, wherein the vehicle mass signal is generated on the basis of information about the mass of the vehicle and information of at least one sensor signal.  
Azarkevitch does teach further comprising: generating a vehicle mass signal which comprises information about the overall mass of the vehicle, wherein the vehicle mass signal is generated on the basis of information about the mass of the vehicle and information of at least one sensor signal (Disclosure para 20: the system can optically detect another vehicle and look up a mass for that vehicle which is used for determining the potential magnitude of a collision).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Breed with the teachings of Guenter.  One would have modified the  collision detection system of Higuchi in view of Breed with the object identification method of Guenter.  The motivation would have been to better determine the severity and type of damage that an accident would cause by incorporating information about the other vehicle.  

Regarding claim 23 Higuchi in view of Breed in view of Azarkevitch  teaches the method according to claim 22.  
Neither Higuchi nor Breed teach further comprising: generating a mass signal which comprises information about the mass of the collision partner, wherein the mass signal is generated on the basis of a comparison of a dimension of the collision partner with information about a multiplicity of dimensions to which a mass is assigned in each case.  
Azarkevitch does teach further comprising: generating a mass signal which comprises information about the mass of the collision partner, wherein the mass signal is generated on the basis of a comparison of a dimension of the collision partner with information about a multiplicity of dimensions to which a mass is assigned in each case (Disclosure para 8: uses determined dimensions to look up in a database a record which contains a mass for that vehicle).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Breed with the teachings of Azarkevitch.  One would modify the collision detection system of Higuchi in view of Breed with the database method of Azarkevitch.  The motivation would be to accurately determine the masses and velocities of all the vehicles in the collision which would enable a more accurate determination of the damage the car would sustain.  


Regarding claim 24 Higuchi in view of Breed in view of Azarkevitch teaches the method according to claim 23.   
Higuchi does not teach further comprising: generating a component signal which comprises information about affected components of the vehicle, on the basis of: (i) reception of a storage signal which comprises information about components of the vehicle and their position in the vehicle and/or at least one rigid area assigned to the component, and (ii) comparison of the information of the storage signal with the information of the output signal about the affected storage areas and/or the information of the impact point signal about a position of the impact point.  
Bread does teach further comprising: generating a component signal which comprises information about affected components of the vehicle, on the basis of: (i) reception of a storage signal which comprises information about components of the vehicle and their position in the vehicle and/or at least one rigid area assigned to the component, and (ii) comparison of the information of the storage signal with the information of the output signal about the affected storage areas and/or the information of the impact point signal about a position of the impact point (para 0088: crush zone sensors collect information about how much the crush zones have been crushed ).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Breed in view of Azarkevitch with the teachings of Breed.  One would modify the collision detection system of Higuchi with the location specific damage detection system of Breed.  The motivation would have been to enable the determination of which specific parts of the vehicle had been damaged.  

Regarding claim 25 Higuchi in view of Breed in view of Azarkevitch teaches the method according to claim 24.  
Higuchi additionally teaches wherein the generation of the component signal is also carried out on the basis of information about the size of the impact point and/or the information of the impact signal about the severity of the impact of the accident between the vehicle and the collision partner (column 2 lines 1-3: the severity of the crash can be determined by the sizes of the plastic and elastic deformation pulses).  

Regarding claim 26 Higuchi in view of Breed in view of Azarkevitch teaches the method according to claim 24.  
Higuchi does not teach further comprising: receiving a sensor signal which comprises information which is made available by at least one other sensor than the sensor which makes available the information about the acceleration profile, and/or receiving an accident data storage signal which comprises information about accident data from at least one simulation, a trial and/or at least one preceding accident of the vehicle and/or at least one other vehicle, wherein the accident data items are respectively assigned a damage pattern; comparing the information of the sensor signal, the information about the affected rigid areas and/or the information about the severity of the impact with the information of the storage signal, wherein the component signal is generated on the basis of the damage pattern which is assigned to the comparison of the information of the sensor signal, of the information about the affected rigid areas and/or of the information about the severity of the impact.  
Breed does teach further comprising: receiving a sensor signal which comprises information which is made available by at least one other sensor than the sensor which makes available the information about the acceleration profile (para 0082: there is a crush sensor for determining a specific amount of damage to a specific region), and/or receiving an accident data storage signal which comprises information about accident data from at least one simulation (para 0189: they used a simulated deer), a trial and/or at least one preceding accident of the vehicle and/or at least one other vehicle (para 0183: they included a car to car collision in their data for sensor calibration), wherein the accident data items are respectively assigned a damage pattern (para 0173: vehicle and dummies are “fully instrumented” means that the tests are collecting patterns of damage); comparing the information of the sensor signal, the information about the affected rigid areas and/or the information about the severity of the impact with the information of the storage signal, wherein the component signal is generated on the basis of the damage pattern which is assigned to the comparison of the information of the sensor signal, of the information about the affected rigid areas and/or of the information about the severity of the impact (para 0173: they use a neural network to train their algorithm on various “fully instrumented scenarios so when the system operates it’s  comparing the data from an actual accident against the data from the training of the neural network).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Breed in view of Azarkevitch with the teachings of Breed.  One would modify the accident detection system of Higuchi with the neural network trained model of Breed.  The motivation would have been to enable the system to more accurately interpret a larger set of data and thereby better predict the outcome of an accident.  

Regarding claim 30 Higuchi teaches the method according to claim 15.  
Neither Higuchi nor Breed teach further comprising: generating a vehicle mass signal which comprises information about the overall mass of the vehicle, wherein the vehicle mass signal is generated on the basis of information about the mass of the vehicle and information of at least one sensor signal.  
Azarkevitch does teach further comprising: generating a vehicle mass signal which comprises information about the overall mass of the vehicle, wherein the vehicle mass signal is generated on the basis of information about the mass of the vehicle and information of at least one sensor signal (Disclosure para 20: the system can optically detect another vehicle and look up a mass for that vehicle which is used for determining the potential magnitude of a collision).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Breed with the teachings of Guenter.  One would have modified the  collision detection system of Higuchi in view of Breed with the object identification method of Guenter.  The motivation would have been to better determine the severity and type of damage that an accident would cause by incorporating information about the other vehicle.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868